Citation Nr: 0103882	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-12 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to the proceeds of Service Disabled Veterans' 
Insurance (SDVI) under title 38, § 1922, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to February 
1981.  He died in September 1998, and the appellant is his 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 decision by the RO in 
Philadelphia, Pennsylvania, that denied the appellant's 
application for SDVI.


REMAND

A person is entitled to obtain SDVI life insurance coverage 
if he was released from active military, naval, or air 
service under other than dishonorable conditions on or after 
April 25, 1951; if he is found by VA to be suffering from a 
disability or disabilities for which compensation would be 
payable at 10 percent or more; and if, except for such 
disability or disabilities, he would be insurable according 
to VA standards of good health.  38 U.S.C.A. § 1922(a) (West 
1991).

As a general rule, in order for SDVI proceeds to be payable 
upon the death of an insured, application for SDVI must have 
been made in writing during the insured's lifetime.  Id.  
There is one exception, however.  Congress has provided that 
a person who was otherwise qualified for insurance under 
section 620 of the National Service Life Insurance Act of 
1940, or under § 1922(a), on or after April 25, 1951, but did 
not apply for insurance during his lifetime, will be deemed 
to have applied for and been granted such insurance, as of 
the date of death, in an amount which, together with any 
United States Government or National Service life insurance 
in force, shall aggregate $10,000, if he is shown by evidence 
satisfactory to VA:

(1)	To have been mentally incompetent from a 
service-			connected disability-

	(a)	at the time of release from active 
service; or

	(b)	during any part of the two-year period 
from the date 			the service connection of 
a disability was first 				determined 
by VA; or

	(c)	after release from active service, 
though not rated 			service-connected 
disabled by VA until after 			
	death; and

(2)	To have remained continuously so mentally 
incompetent until 	the date of death; and

(3)	To have died before the appointment of a 
guardian, or within 	two years after the 
appointment of a guardian.

38 U.S.C.A. § 1922(b)(1) (West Supp. 2000).  Under those 
circumstances, payment shall be made to the insured's living, 
un-remarried widow if she makes application therefor within 
two years after the date of the insured's death.  38 U.S.C.A. 
§ 1922(b)(2)-(3) (West 1991).

The appeal presently under consideration involves an 
application for SDVI that was first filed by the veteran's 
widow, after the veteran's death.  In the Board's view, 
§ 1922(b), which sets out the specific circumstances under 
which an original application for SDVI by a widow may be 
successfully considered, is therefore implicated.  Because it 
does not appear that the RO considered § 1922(b) when it 
adjudicated the claim on appeal, and because neither the 
statement of the case (SOC) nor supplemental SOC (SSOC) 
contains any discussion of, or citation to, § 1922(b), a 
remand is required.  38 C.F.R. §§ 19.9, 19.29, 19.31 (2000).

A remand is also required so that the RO can consider and 
apply the provisions of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This new 
law, which was signed by the President on November 9, 2000, 
applies to all claims filed on or after the date of the law's 
enactment, as well as to claims filed before the date of the 
law's enactment, and not yet finally adjudicated as of that 
date.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
Inasmuch as the RO has not yet considered the appellant's 
claim in the context of the new law, and because the 
appellant has not had an opportunity to prosecute her claim 
in that context, a remand is required in order to avoid the 
possibility of prejudice.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, obtaining a copy of the medical records relied upon 
by the Social Security Administration (SSA) in granting the 
veteran disability benefits.  The action should also include 
making reasonable efforts to obtain any other records of the 
veteran's treatment that have not already been procured, and 
that may be relevant to an assessment of his mental capacity 
subsequent to service.

This case is REMANDED to the RO for the following actions:

	1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Development should 
include obtaining a copy of the medical 
records relied upon by SSA in granting 
the veteran disability benefits.  
Development should also include making 
reasonable efforts to obtain any other 
records of the veteran's treatment that 
have not already been procured, and that 
may be relevant to an assessment of his 
mental capacity subsequent to service.

	2.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
appellant's claim.  In so doing, the RO 
should consider and apply the provisions 
of 38 U.S.C.A. § 1922(b), as well as the 
provisions of 38 U.S.C.A. § 1922(a).  If 
the benefit sought is denied, a SSOC 
should be issued.  The SSOC should 
contain, among other things, a summary 
of, and citation to, 38 U.S.C.A. 
§ 1922(b).

After the appellant and her representative have been given an 
opportunity to respond to the SSOC, the veteran's claims and 
insurance folders should be returned to this Board for 
further appellate review.  No action is required by the 
appellant until she receives further notice, but she may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this 
remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).

